NO. 07-06-0172-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  SEPTEMBER 8, 2006

                          ______________________________


                         IN THE INTEREST OF K.C.B., A CHILD

                        _________________________________

       FROM THE 100TH DISTRICT COURT OF COLLINGSWORTH COUNTY;

                NO. 6951; HONORABLE PHIL VANDERPOOL, JUDGE

                         _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       By order dated March 31, 2006, the trial court terminated the parental rights of

appellant Angela Melton. Pursuant to section 201.015 of the Texas Family Code (Vernon

2002), on April 3, 2006, Melton filed a notice of appeal to the referring court requesting de

novo review. The Texas Department of Family and Protective Services responded with a

motion to strike the notice of appeal for de novo review. A hearing was set on the matter.

Meanwhile, Melton filed a notice of appeal with the trial court clerk expressing an intent to
appeal the termination order to this Court. Following the hearing, on June 19, 2006, the

trial court granted Melton’s notice of appeal for de novo review to the referring court.


       Pending before this Court is Melton’s motion to dismiss the appeal filed here as

premature. She asserts there is no final judgment from which to appeal. See generally,

Key Western Life Ins. Co. v. State Bd. of Ins., 163 Tex. 11, 350 S.W.2d 839, 846 (1961)

(holding that de novo review is not an appeal, but an independent action). See also Lamar

County Appraisal Dist. v. Campbell Soup Co., 93 S.W.3d 642, 645 (Tex.App.–Texarkana

2002, no pet.) (noting that trial de novo is a new trial on the entire case and cures all

procedural defects in the proceedings below).


       We agree with Melton that there is no final judgment and grant the motion to dismiss

the appeal. Having dismissed the appeal at Melton’s request, no motion for rehearing will

be entertained and our mandate will issue forthwith.


                                          Don H. Reavis
                                            Justice




                                             2